Title: Samuel Nicholson to the American Commissioners, 21 September 1777
From: Nicholson, Samuel
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes Septr. 21st. 1777.
On my leaving St. Malo I wrote You giveing You an Account of the Sailing of the Reprisal and Dolphin. Capt. Brown Arrived here in the Dolphin the Night before last, and Agreable to his Orders from Capt. Wickes, Under french Colours, and to the Address of Monsr. Peltier as Comeing from St. Austatia, but haveing no Clearance from that Place or any other Papers, Mr. Peltier thought it most Proper to enter her from St. Malo, put in, from distress, and as Capt. Brown had no Commission for her, I lent him mine to Satisfye them. She was A Commissioned Vessell, upon which they have given him Liberty to refitt his Vessell, and as Soon as that is Compleated to Depart the Port. Capt. Brown informes me Capt. Wickes Put his French Pilot on board him 10 OClock on Monday last off Ushant. They Parted Company at Noon the same Day with a fine Easterly Wind, so that I make no Doubt but my friend Wickes has had A fine Run Off. They Saw no Vessells in Channel but made the best of their Way, they Saw nothing of Capt. Johnson. There is A Gernsey Privateer Cruzeing off the mouth of this River, who they Say have taken several Vessells Comeing from So. Carolina here, She mounts 18 Guns. Capt. Brown says he saw her Standing off from Close in Under the Land, but took no Notice of him. I Shall put all my New Enlisted Men, about 20 in Number on board the Dolphin, in a Day or two. We Shall go to Stripping of her, and Prepair for getting in A New Mast, as the old one is lost 6 feet of the head, and Sprung below the Rigging in our last Cruze.
The New ship goes on very well and is planked up as high as the Sills of the Gun Deck Ports. There is many hands at Work on her, and Suppose will be ready to Launch in a fortnight if the Weather Shou’d prove Good. If I dare declare openly amongst the Saylors, what ship I was to Command I could allmost man my ship in little time, with my own Country men chiefly but they dont like to enter for A ship they dont know.

Mr. Williams is not Yet Arrived I wish he was come as he is much Wanted. I am Gentlemen with much Esteem Your Humble servant
Sam. Nicholson
 
Addressed: To / The Honble Silas Deane Esq / At / Paris / per. favr. of Mr. Ross
Notation: Capt Nicholson 21 Septr 1777
